331 S.W.3d 723 (2011)
Norman DAVIS, Jr., Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95298.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

PER CURIAM.
Norman Davis, Jr. (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).